Citation Nr: 0807523	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to the service-connected 
diabetes mellitus.

2.  Propriety of a reduction from a 20 percent rating to a 10 
percent rating for diabetes mellitus type II, effective from 
January 15, 2005, to June 13, 2005. 

3.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left lower extremity.

5.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, for the St. 
Petersburg, Florida, RO.  The RO, in pertinent part, awarded 
service connection for peripheral neuropathy of the right and 
left lower extremities and assigned separate noncompensable 
evaluations effective October 2004.  The RO also continued a 
30 percent disabling rating for PTSD, decreased diabetes 
mellitus to 10 percent disabling effective January 15, 2005, 
denied TDIU, and denied service connection for diabetic 
retinopathy.

In the veteran's January 2008 Informal Hearing Presentation, 
he claimed entitlement to service connection for hypertension 
and requested that his claim of entitlement to service 
connection for tinnitus be reopened.   As these issues have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  There is no current competent medical evidence of record 
of diabetic retinopathy.

3.  A March 2005 rating reduction of the disability 
evaluation for diabetes mellitus type II to 10 percent 
effective January 15, 2005, was without evidence of actual 
improvement of the veteran's diabetes mellitus.  

4.  The veteran's peripheral neuropathy of the right lower 
extremity has not been productive of incomplete paralysis of 
the sciatic nerve.

5.  The veteran's peripheral neuropathy of the left lower 
extremity has not been productive of incomplete paralysis of 
the sciatic nerve.

6.  The veteran's PTSD has not been productive of: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; or impaired abstract 
thinking.  

7.  Service connection is currently in effect for: PTSD, 30 
percent disabling; diabetes mellitus type II, 20 percent 
disabling; and erectile dysfunction and bilateral peripheral 
neuropathy of the lower extremities all rated as 
noncompensable.  A combined 40 percent rating has been in 
effect since March 2003.

8.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for diabetic retinopathy are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  The criteria for restoration of a 20 percent schedular 
evaluation effective January 15, 2005, for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002);   38 C.F.R. §§ 3.105(e), 3.344, 4.119, Diagnostic Code 
7913 (2007).

3.  The criteria for an initial compensable evaluation for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.124a, Diagnostic Codes 8520-8526 (2007).   

4.  The criteria for an initial compensable evaluation for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.124a, Diagnostic Codes 8520-8526 (2007).   

5.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2007).

6.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.18 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

With regard to the claims of entitlement to service 
connection for diabetic retinopathy and TDIU, in a November 
2004 letter, issued prior to the decision on appeal, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claims.  

This appeal also arises from the veteran's disagreement with 
the initial evaluations following the grant of service 
connection for peripheral neuropathy of the right and left 
lower extremities.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board is aware that the November 2004 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores with regard to the claim of entitlement to 
PTSD.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the November 2004 letter informed the veteran 
to submit evidence, including statements from doctors, 
results of examinations, and radiographic reports that showed 
his service connected PTSD had worsened in severity.  The 
November 2004 letter, issued prior to the decision on appeal, 
further informed the veteran as to the information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claim.  

The veteran's statements to VA treatment providers and 
examiners contain a description of the effect of the service-
connected PTSD, on employability and daily life.  These 
statements indicate awareness on the part of the veteran that 
information about such effects is necessary to substantiate a 
claim for a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
daily life and claims that PTSD and diabetes mellitus have 
interfered with employability, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the March 2005 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the June 2005 
statement of the case (SOC).  The veteran was accordingly 
made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.

In light of the favorable decision with regard to the 
restoration of the 20 percent rating for diabetes mellitus, 
the Board is satisfied that all necessary development has 
been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of benefit sought on 
appeal by the veteran.  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  The 
veteran declined the opportunity to present personal 
testimony in support of his claims.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, except for 
the restoration of the 20 percent for diabetes mellitus, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection

The veteran contends that he is entitled to service 
connection for diabetic retinopathy.  Specifically, he 
asserts that diabetic retinopathy is secondary to the 
service-connected diabetes mellitus type II.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to conform to the 
Court's decision in Allen.  However, based upon the facts in 
this case, the regulatory change does not impact the outcome 
of the appeal.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  At the outset, 
while the veteran doesn't claim that diabetic retinopathy is 
related to service on a direct causation basis, the Board 
finds that the service medical records are wholly devoid of 
complaints, treatment, or diagnoses of diabetic retinopathy.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In the instant case, there is no competent evidence of a 
current diagnosis of diabetic retinopathy.  While VA 
outpatient treatment records dated in November 1999 contain a 
diagnosis of talc retinopathy, there were no further 
notations of record.  Moreover, the January 2005 report of VA 
examination noted that recent eye examination in April 2004 
was negative for diabetic retinopathy.  VA outpatient 
treatment records dated in February 2005 further confirm that 
there was no evidence of diabetic retinopathy.  

The evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter. 

To the extent that the veteran or his representative opines 
that he currently has diabetic retinopathy, as laymen, 
neither the veteran nor his representative are competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Although the Board acknowledges the veteran's service and 
sacrifice for his country, the Board must apply the law as it 
exists, and the Board is bound by the laws codified in Title 
38 of the United States Code and Code of Federal Regulations, 
which govern veterans' benefits administered by the Secretary 
of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the 
Board must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant]'", quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992)).  Thus, as the veteran has not been diagnosed 
with diabetic retinopathy, the claim for service connection 
must be denied.  38 C.F.R. § 3.310.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

II. Rating Reduction 

The veteran contends that the reduction from 20 percent to 10 
percent disabling effective January 15, 2005, for his 
service-connected diabetes mellitus type II was not proper.  

Historically, service connection was awarded for diabetes 
mellitus type II in a March 2003 rating decision.  The RO 
awarded a 20 percent rating effective March 2003.  In March 
2005, the RO decreased the veteran's disability rating to 10 
percent effective January 15, 2005.  The veteran disagreed 
with reduction and initiated the instant appeal.  The Board 
notes the twenty percent rating was reinstated effective June 
13, 2005.  

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. 
§ 3.105(e) (2007).

At the outset, the Board finds that the RO was not required 
to notify the veteran of the rating "reduction" in accordance 
with 38 C.F.R. § 3.105(e) because the reduction did not 
result in a reduction or discontinuance of compensation 
payments currently being made.  The veteran was specifically 
notified by letter dated in March 2005 that his combined 
evaluation would continue unchanged at the 40 percent rate.  
However, this does not end the Board's inquiry.

The next question for consideration, therefore, is whether 
the reduction was proper based on applicable regulations. For 
reductions in rating to be properly accomplished, specific 
requirements must be met.  See 38 C.F.R. § 3.344 (2006); see 
also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The 
Board notes that the provisions of 38 C.F.R. §§ 3.344(a) and 
(b), which govern reductions of rating in effect for five or 
more years, do not apply in this case because the 20 percent 
rating for the veteran's service-connected diabetes mellitus 
type II was in effect for less than two years prior to the 
reduction.  In regard to disability ratings in effect for 
less than five years, adequate reexamination that discloses 
improvement in the condition will warrant reduction in 
rating.  See 38 C.F.R. § 3.344(c).

The veteran's service-connected diabetes mellitus has been 
rated pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this Code, a 
20 percent rating is assigned for diabetes mellitus requiring 
insulin and restricted diet, or hypoglycemic agent and 
restricted diet.  A 40 percent rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits a diabetic car providers, 
plus complications that would not be compensated if 
separately evaluated.  A 100 percent rating is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would not be compensated if separately evaluated.  38 C.F.R. 
§ 4.119.  

In this case, the medical evidence of record shows that upon 
VA examination in January 2005, the veteran informed the 
examiner that he stopped taking insulin approximately four to 
five months prior.  He further indicated that he was not 
taking any medications for his diabetes.  

An entry dated in June 2005 shows the veteran was to start 
taking 250 milligrams of Metformin in the morning.  VA 
outpatient treatment records dated in August 2005 reveal that 
the veteran stopped taking Metformin due to elevated creatine 
levels.  He was switched to glyburide five milligrams in the 
morning.  

The Board concludes that the March 2005 rating reduction in 
question was not proper and finds that that the RO did not 
appropriately apply the applicable laws and regulations in 
reducing the 20 percent schedular rating for diabetes to 10 
percent.  
 
Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004); Brown v. Brown, 5 Vet. App. at 413, 
420 (1993).  These provisions impose a clear requirement that 
VA rating reductions be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 
1 Vet. App. 589, 594 (1991). 

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  
Such review requires VA to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Id.

Based on the relatively short-time frame in which the veteran 
stopped taking an oral hypoglycemic agent, the Board does not 
find that an improvement in the diabetes mellitus actually 
occurred.  The evidence subsequent to the January 2005 VA 
examination does not reflect an actual improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work. Id.  The oral hypoglycemic agent, Metformin 
and glyburide, became necessary to regulate the veteran's 
blood sugar in June 2005, only five months after the VA 
examination.

Accordingly, the Board finds that the disability rating 
reduction effectuated by the rating decision in March 2005 
was not proper and the 20 percent rating for diabetes 
mellitus must be restored as of January 15, 2005.  

III.  Increased Evaluations

General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decisions is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Bilateral Peripheral Neuropathy of the Lower Extremities

The veteran contends that his service-connected bilateral 
peripheral neuropathy of the lower extremities warrants 
initial compensable ratings due to such symptoms as tingling, 
numbness, and burning in his feet.

Historically, service connection was awarded for peripheral 
neuropathy of the right and left lower extremities in a March 
2005 rating decision.  The RO awarded separate noncompensable 
evaluations effective October 2004, the date of claim.  

As the veteran is appealing the original assignment of 
noncompensable evaluations following the award of service 
connection, the severity of the disabilities at issue is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The veteran's peripheral neuropathy of the right and left 
lower extremities is each currently rated as noncompensable 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.   Under 
Diagnostic Code 8520, a 10 percent rating is assigned for 
mild incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a.  Higher ratings are assigned as follows: 20 percent 
for moderate incomplete paralysis; 40 percent for moderately 
severe incomplete paralysis; 60 percent for severe incomplete 
paralysis with marked muscular atrophy; and 100 percent for 
complete paralysis, the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of the 
knee weakened or (very rarely) lost.  Id.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's peripheral 
neuropathy in either the right or left lower extremity.  In 
this regard, VA outpatient treatment records dated between 
2002 and 2005 are devoid of complaints or treatment for 
bilateral peripheral neuropathy of the lower extremities.  

The veteran was first diagnosed with mild peripheral 
neuropathy secondary to diabetes mellitus upon VA examination 
in January 2005.  He presented with complaints of tingling, 
burning, and numbness in his feet at times.  Neurological 
examination showed the cranial nerves were intact.  Strength 
was 5/5 in the lower extremities.  Coordination and gait were 
normal.  Deep tendon reflexes were symmetric bilaterally.  
Sensation was intact to light touch, vibration, position, and 
pinprick bilaterally.  Sensation was intact to monofilament 
examination.  

While peripheral neuropathy was classified as mild, there has 
been no evidence of incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

There has been no objective medical evidence of: mild 
incomplete paralysis of the external popliteal nerve 
(diagnostic code 8521); mild incomplete paralysis of the 
musculocutanous nerve (diagnostic code 8522); moderate 
incomplete paralysis of the anterior tibial nerve (diagnostic 
code 8523); mild incomplete paralysis of the internal 
popliteal nerve (diagnostic code 8524); mild incomplete 
paralysis of the posterior tibial nerve (diagnostic code 
8525); or mild incomplete paralysis of the anterior crural 
nerve (diagnostic code 8526).  38 C.F.R. § 4.124a. 
 
In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable disability ratings which have been assigned.  
See Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bilateral 
peripheral neuropathy of the lower extremities presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. 
§ 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
veteran's peripheral neuropathy has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The assigned noncompensable ratings adequately 
compensate the veteran for the nature and extent of severity 
of his bilateral peripheral neuropathy of the lower 
extremities.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

PTSD

The veteran contends that his service-connected PTSD warrants 
a rating in excess of 30 percent due to such symptoms to 
include, but not limited to, sleeplessness, nightmares, 
irritability, hyperstartle response, and depression. 

Historically, service connection was awarded in a July 2003 
rating decision.  A 30 percent rating was assigned effective 
September 2002.  The veteran filed his increased rating claim 
in October 2004.  The RO continued the 30 percent evaluation 
in a March 2005 rating decision.  The veteran disagreed and 
initiated the instant appeal.

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling.  A 30 percent 
disability evaluation is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, the Board finds that the 
veteran's PTSD more closely approximates the criteria for the 
currently assigned 30 percent rating.  In this regard, VA 
outpatient treatment records dated in March 2003 show the 
veteran denied suicidal and homicidal ideation.  He was 
oriented times three.  He was assigned a Global Assessment of 
Functioning Scale Score (GAF) of 45, which according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), is 
indicative of serious symptoms or serious impairment in 
social or occupational functioning.  

In June 2003, the veteran further denied hallucinations.  
Speech and affect were appropriate.  He continued to be 
oriented in all three spheres.

Upon VA examination in January 2005, the veteran presented 
with subjective complaints of difficulty sleeping, upsetting 
dreams approximately three or four times per week, lack of 
socialization, irritability, and memory troubles.  He 
endorsed an exaggerated startle reaction occasionally.  He 
denied hypervigilance.  Depression was described as periodic 
subdued mood.  He also denied suicidal ideation, panic 
attacks, or psychotic symptoms.

The veteran informed the examiner that he stopped working in 
1995 due to back pain.  Mental status examination showed the 
veteran to be oriented in all spheres.  He spoke in a normal 
tone and rate.  He was coherent and made good eye contact.  
He was able to think abstractly.  Thought content did not 
reveal psychotic symptoms.  There was no evidence of either 
suicidal or homicidal thinking.  Affect was consistent with 
thought content.  Cognitive junctions were grossly intact.  
He did not manifest insights, but judgment appeared to be 
intact.  He was assigned a GAF of 55 indicating only moderate 
symptoms of PTSD. 

VA outpatient treatment records dated between 2004 and 2005 
show the veteran continued to treat for PTSD.  He was 
repeatedly oriented in all spheres and denied suicidal and 
homicidal ideation.  Speech was normal.  He did endorse some 
intrusive thoughts and exaggerated startle response in March 
2005.  In May 2005, he complained of nightmares, 
irritability, and isolation.  In July 2005, he complained of 
insomnia and difficulty with impulse control.  His GAF scores 
range from 50 in November 2004 to 45 in July 2005, indicating 
the presence of serious symptoms.

Based on the foregoing, while a 30 percent rating is 
warranted, there has been no objective evidence of: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; and impaired abstract 
thinking.  The veteran's disturbances of motivation and mood, 
as well as difficulty in establishing and maintaining 
effective work and social relationships are provided for in 
the current 30 percent rating.  There was evidence of only 
mild memory loss.   

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 30 
percent disability rating which has been assigned.  See Hart, 
supra.   

In reaching this decision, the Board finds that the evidence 
does not reflect that application of the regular schedular 
standards is rendered impracticable.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell, 9 Vet. at 338-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

IV.  TDIU

The veteran filed an application for TDIU in November 2004.  
He indicated his service-connected PTSD and diabetes mellitus 
prevented him from securing or following any substantially 
gainful occupation.  His application revealed that he last 
worked as a laborer in 1995.  The veteran stated that he 
completed high school.  He denied having been under a 
doctor's care and/or hospitalized within the 12 months 
previous to his application.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for: PTSD, 30 percent disabling; diabetes mellitus type II 20 
percent disabling; erectile dysfunction and bilateral 
peripheral neuropathy of the lower extremities each rated as 
noncompensable.  A combined 40 percent rating has been in 
effect since March 2003.  The Board found in the instant 
decision that higher initial ratings for bilateral peripheral 
neuropathy of the lower extremities and an evaluation in 
excess of 30 percent for PTSD are not warranted.  The Board 
reinstated the 20 percent rating for diabetes mellitus, but 
it does not affect the overall combined rating.  The veteran 
did not appeal the initial noncompensable rating assigned for 
erectile dysfunction.  Therefore, he does not meet the 
specific percentage requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the veteran's service connected 
disability, as previously noted, precludes him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder to include, VA outpatient treatment records, reports 
of VA examination, and private medical records, were reviewed 
in support of the veteran's claim. 

A report of VA examination dated in April 2002 shows the 
veteran lost his job at the post office due to accusations of 
"theft of mail."  In September 2002, the veteran reported 
to VA treatment providers that he had been unemployed since 
1995. 

During VA examination in January 2005, the veteran revealed 
that he had not worked since 1995 due to back pain and severe 
tinnitus.  In June 2005, the veteran stated that he was 
unable to work due to anger management issues. 

Aside from the veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his service-connected disabilities.  There is no 
indication the veteran was hospitalized for any of the 
service connected disorders.  While there is some notation in 
the record that the veteran filed for Social Security 
benefits, there is no indication either from the veteran or 
the record that disability compensation has been awarded.  
Finally, the Board notes that the veteran has been unemployed 
since 1995, prior to the effective date for the award of the 
service connected disabilities.   His unemployability was 
attributed to being fired for theft and inability to perform 
job functions due to back pain and tinnitus, for which 
service connection is not in effect.  Recent complaints of 
anger management issues are unsubstantiated by the evidence 
of record.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); VAOPGPREC 6-96 (August 
16, 1996).   In addition, the Board is required to address 
the issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) 
again only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
that the veteran may be unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disability.  Id.

As it has been determined that the veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  
Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, 1 Vet. App at 54.

ORDER

Entitlement to service connection for diabetic retinopathy, 
to include as secondary to the service-connected diabetes 
mellitus, is denied.

The 20 percent rating for diabetes mellitus type II is 
restored effective from January 15, 2005, subject to the 
controlling regulations governing monetary awards. 

Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the  left lower extremity is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to TDIU is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


